DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.
 
Status of the Claims
The amendment received on 22 June 2022 has been acknowledged and entered.  
Claims 1 and 2 have been amended.  
No new claim has been added.
Claims 1-3 are currently pending in the application and have been examined. 

Response to Amendments and Arguments
Applicant’s arguments, see REMARKS, pages 6-8, filed 22 June 2022 with respect to the rejection of claims 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-3 under 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments filed 22 Jun 2022 09 with regard to the rejection of claims 1-3 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, pages 9-10) that, as the Examiner acknowledged, a technical solution to a technical problem is patent eligible. For example, in Example 42 of the Subject Matter Eligibility Guidance, a technical problem was that records could be provided in a non-standard format, and the recited solution was to convert it to a standard format prior to storage. Here, the technical problem is that a notified time of entry can be based on outdated information, and the technical solution is to periodically reacquire position information to re-determine an expected arrival time and order for the vehicles, and to adjust the permitted arrival times according to this new information before providing them in notifications.  Claims 1 and 2 have been amended to more clearly establish this improvement, by properly characterizing the system as “periodically updating a plurality of permitted arrival times” based on considerations not discussed in Ishida.  Based on the foregoing, it is respectfully requested that the rejections of the claims under 35 U.S.C. 101 be withdrawn as moot.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that first, unlike Example 42, which has a different fact pattern than the instant claims and where the additional elements recited a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user,  Applicant’s claims recite an abstract idea and do not provide a technical solution to a technical problem or integrate the judicial exception into practical application by improving the overall performance of the computing system or a technology.  Applicant’s claims appear to use a generic computing system as a tool to provide a business solution to a business problem related to scheduling dock spaces/times by use of generic components as tools.  Secondly, Applicant has not shown that reducing standby times, even done by computers, is a technical solution to a technical problem.  Thirdly, Applicant has not established a clear nexus between the claim language and the improvement to technology.  For instance, the claims do not show how or why “store,” “update,” “acquiring,” “determining,” “determining,” specifying,” “determining,” and “notify a driver of permitted arrival time” improves the performance of the computing system or processor.  Again, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the concept of “store,” “update,” “acquiring,” “determining,” “determining,” specifying,” “determining,” and “notify” in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner asserts that, regarding the claims as currently amended, one of ordinary skill in the art would not recognize a system with improved functionality, but would clearly recognize a business solution to a business problem of increasing efficiency and reducing congestion by providing drivers with loading times that minimize standby time.  Therefore, the Examiner maintains the claims are patent ineligible.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.
Step 1 
Claims 1 and 3 recite a delivery vehicle management system (i.e., a machine).  Claim 2 recites a delivery vehicle management system (i.e., a machine).  Therefore, claims 1-3 all within the one of the four statutory categories of invention.

Step 2A Prong 1
Claim 1 substantially recites:  store a delivery plan information including information regarding a traveling scheduled path of each of a plurality of delivery vehicles heading toward a cargo handling facility to one or more locations where loading or unloading is performed; 
periodically update a plurality of permitted arrival times each corresponding to one of the plurality of delivery vehicles by:
acquiring a current position information indicating a current position of each of the plurality of delivery vehicles; 
determining an expected arrival time for each of the plurality of delivery vehicles to reach the cargo handling facility based on the delivery plan information and the position information of each of the plurality of delivery vehicles; 
determining an expected arrival order of the plurality of delivery vehicles according to the respective expected arrival times thereof; 
specifying a delivery vehicle, among the plurality of delivery vehicles, in which a standby time occurs under a scenario where each of the plurality of delivery vehicles uses the cargo handling facility according to the expected arrival order; and  
determining a length of a standby time of each of the plurality of delivery vehicles, wherein the permitted arrival time of the specified delivery vehicle is a time point delayed from the expected arrival time of the specified delivery vehicle by the length of the standby time of the specified delivery vehicle; and 
2notifying a driver of the specified delivery vehicle of the permitted arrival time for the specified delivery vehicle upon an update thereof.

As per independent claim 1, the limitations of store delivery plan information, update a plurality of permitted arrival times, acquiring a current position information, determining an expected arrival time, determining an expected arrival order, specifying a delivery vehicle, determining a length of standby time, and notify a vehicle driver, under their broadest reasonable interpretation, are considered an abstract idea as certain methods of organizing human activity. Specifically managing personal behavior or relationships or interactions between people.
The aforementioned limitations are directed towards delivery vehicle management, which, given the broadest reasonable interpretation, may be interpreted as following rules or instructions – in this case organizing a delivery schedule between vehicles and drivers. This judicial exception is not integrated into a practical application.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 1 as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. In particular, claim 1 recites the additional elements: “a delivery vehicle management system” and “a processor.”  These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer components. 
Hence, the aforementioned additional elements are merely linking the abstract idea to a particular technological environment (i.e. on a computer) and field of use (i.e. delivery workflow), and amount to no more than limitations which represent mere instructions to apply an exception via a computer. That is, the aforementioned limitations merely invoke the generic components as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.
Step 2A Prong 1
Claim 2 substantially recites: store a delivery plan information including information regarding a traveling scheduled path of each of a plurality of delivery vehicles heading toward a cargo handling facility to one or more locations where loading or unloading is performed; 
periodically update a plurality of permitted arrival times each corresponding to one of the plurality of delivery vehicles by:
acquiring a current position information indicating a current position of each of the plurality of delivery vehicles; 
determining an expected arrival time for each of the plurality of delivery vehicles to reach the cargo handling facility based on the delivery plan information and the position information of each of the plurality of delivery vehicles; 
determining an expected arrival order of the plurality of delivery vehicles according to the respective expected arrival times thereof; 
specifying a delivery vehicle, among the plurality of delivery vehicles, for which a standby time occurs under a scenario where each of the plurality of delivery vehicles uses the cargo handling facility according to the expected arrival order,
determining a length of a standby time of each of the plurality of delivery vehicles; and 
determining the permitted arrival time of the specified delivery vehicle based on the expected arrival time of the specified delivery vehicle and the length of the standby time of the specified delivery vehicle; and 
notify a driver of the specified delivery vehicle of the permitted arrival time for the specified delivery vehicle upon an update thereof, 
acquire a load information regarding a load brought to the cargo handling facility by each of the plurality of delivery vehicles, determine a use time for which each of the plurality of delivery vehicles uses the cargo handling facility based on of the load information of each of the plurality of delivery vehicles, and determine the length of the standby time of each of the plurality of delivery vehicles based on the use times determined for each of the plurality of delivery vehicles.
As per independent claim 2, the limitations of store delivery plan information, update a plurality of permitted arrival times, acquiring a current position information, determining an expected arrival time, determining an expected arrival order, specifying a delivery vehicle, determining a length of a standby time, determining the permitted arrival time, notify a driver of the specified delivery vehicle, acquire a load information, determine a use time, and determine the length of standby time, under their broadest reasonable interpretation, are considered an abstract idea as certain methods of organizing human activity. Specifically managing personal behavior or relationships or interactions between people.
The aforementioned limitations are directed towards delivery vehicle management, which, given the broadest reasonable interpretation, may be interpreted as following rules or instructions – in this case organizing a delivery schedule between vehicles and drivers. This judicial exception is not integrated into a practical application.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claim 2 as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity.  In particular, claim 2 recites the additional elements: “a delivery vehicle management system” and “a processor.”  These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer components. 
Hence, the aforementioned additional elements are merely linking the abstract idea to a particular technological environment (i.e. on a computer) and field of use (i.e. delivery workflow), and amount to no more than limitations which represent mere instructions to apply an exception via a computer. That is, the aforementioned limitations merely invoke the generic components as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.
Dependent claim 3 is directed to the same abstract idea as independent claim 1. Claims 3 simply further defines and specifies a standby time.  Therefore dependent claim 3 simply further narrow the abstract ideas recited in independent claim 1. Claim 3 recites no additional elements, therefore, claim 3 is also ineligible for the same reasons presented above for independent claim 1.

Conclusion

Prior Art Discussion
1)Takahashi et al (JP 2017100855 A) discloses a vehicle management system and vehicle management information management method where the system acquires position information for a plurality of different freight vehicles, estimates the arrival time of each of the plurality of different freight vehicles to the arrival place based on the plurality of position information, and the estimated arrival time.   Further, an arrival order is estimated  and/or updated for the plurality of different freight vehicles to the destination based on each arrival time, and the plurality of routes from the plurality of different departure points to the arrival point. 
2) Mains, Jr. et al. (US Patent No. 10,885,490 B2) discloses providing truck drivers directions to a loading dock or an off-site location based on dock availability; and while the truck drivers are in transit, the driver app may confirm tracking notifications via SMS/app/call functionality and may receive notifications when the appointment at a loading dock is adjusted or updated.
3) Hance et al. (US PBG Pub. 20190066041 A1) discloses dynamic truck route planning between automated facilities based on a projected availability time for cargo that satisfies the cargo delivery request to be available for pickup at the warehouse in which a prepares cargo for pickup at the warehouse
4) Tomiyama et al.  (JP 2012086983 A) discloses a system and method for warehouse workplan creation for creating a work plan for a transportation facility and a cargo handling facility for loading and unloading products in a warehouse composed of a plurality of buildings.  information about the products stored in the warehouse are in a product information DB which  includes a specification information table that indicates specification information for each of a plurality of products, a management information table that indicates information about the packing date / time and the shipping date/time for each of a plurality of products, and information about a storage location in a warehouse for each of the plurality of products. 

However, upon review of the prior art, it is concluded that the prior art obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted claim limitations of Applicant’s invention as the noted claim limitations amount to more than a predictable use of elements in the prior art. 
The allowable features include:
periodically update a plurality of permitted arrival times each corresponding to one of the plurality of delivery vehicles by: 
determining an expected arrival order of the plurality of delivery vehicles according to the respective expected arrival times thereof, 
specifying a delivery vehicle, among the plurality of delivery vehicles, for which a standby time occurs under a scenario where each of the plurality of delivery vehicles uses the cargo handling facility according to the expected arrival order, and 
determining a length of a standby time of each of the plurality of delivery vehicles, wherein the permitted arrival time of the specified delivery vehicle is a time point delayed from the expected arrival time of the specified delivery vehicle by the length of the standby time of the specified delivery vehicle; and 
notify a driver of the specified delivery vehicle of the permitted arrival time for the specified delivery vehicle upon an update thereof

	In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing claim limitations with the remainder of each respective claim limitation, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the prior art at hand.  Moreover, none of the prior art at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
	It is asserted by the Examiner that, in light of the above and in further deliberation over all of the prior art at hand, that the prior art at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628